Citation Nr: 9932561	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for a left 
knee condition.


FINDING OF FACT

The record does not show competent medical evidence of a 
nexus between a current left knee disability and a disease or 
injury incurred or aggravated during active military service.


CONCLUSION OF LAW

The veteran's claim for service connection for a left knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first looks to evidence of a current left knee 
disability.  The veteran testified during his October 1998 
personal hearing before the RO that his left knee pain causes 
weakness after doing something like climbing more than two 
flights of stairs or standing for prolonged periods such as 
during his job as a federal prison officer.  He stated that 
he wears a knee wrap during any type of strenuous activity 
such as running.  The most recent VA examination, from August 
1998, reveals that the veteran complains that due to left 
knee pain he is unable to put full weight on his left thigh 
while running, difficulty walking up more than one flight of 
stairs or standing for prolonged periods, such as greater 
than 30 minutes.  Upon examination, the veteran's left knee 
showed no signs of swelling, effusion, any scar or 
tenderness.  The examiner also observed that the veteran was 
able to repeatedly jump onto and off the examination table 
without difficulty.  The veteran had a full range of motion 
of the left knee and was able to ride a bicycle, squat down, 
stand on his toes and heels without any objective evidence of 
pain, discomfort, hesitancy or slowness.  No muscular atrophy 
was noted in his left lower extremity, and anterior drawer 
and McMurray signs were not evident.  The veteran was 
diagnosed with arthralgia of the left knee.  However, the 
examiner noted that the knee appeared objectively and 
functionally normal, including X-ray evidence that was 
negative for left knee arthritis.

The Board finds that, for purposes of a well grounded claim, 
the veteran has submitted sufficient evidence of a current 
disability.  While noting the recent VA examiner's 
description of a functionally normal left knee, the Board 
relies on the diagnosis of left knee arthralgia as a credible 
basis for finding that the veteran does have a current 
disability.

As for evidence of the incurrence or aggravation of an injury 
or disease inservice, the Board finds sufficient evidence of 
an inservice left knee injury based on the veteran's 
statements of record.  The Board first notes that the only 
evidence of a left knee condition in the veteran's service 
medical records is a July 1983 complaint of left knee pain, 
which was diagnosed as knee strain.  No further left knee 
treatment is noted in the records.  However, the veteran's 
left knee injury claim, as explained during his RO hearing 
and also during his August 1998 VA examination, is that he 
fell to his knees after missing a step while leaving an 
aircraft during his service in Okinawa in September 1993.  He 
stated that he experienced left knee pain swelling after this 
fall, but that he decided against seeking medical treatment 
for his knee.  He explained that he decided to just give his 
knee time to heal on its own as he did not want to be place 
on medical hold before his service discharge three months 
following the fall.  The Board finds that this evidence 
satisfies the veteran's burden regarding evidence of an 
inservice disease or injury for purposes of establishing a 
well grounded claim.  While there is no documented medical 
evidence of this left knee injury, the veteran's lay 
testimony is sufficient for this element of a well grounded 
claim.  See Caluza, supra.

The critical issue for the veteran's case is whether the 
record contains adequate nexus evidence, as provided by a 
competent medical authority, between the veteran's current 
left knee condition and his active military service.  After 
reviewing the evidence, the Board finds that the veteran's 
claim fails on this count.  The Board notes that the 
veteran's October 1993 separation physical, just one month 
after his fall while departing an aircraft, makes no 
reference to any left knee problem.  The veteran did not 
complain of a left knee problem at this time, nor was one 
detected on examination.  The record does not reveal evidence 
of a left knee condition until May 1995, over a year 
following service discharge, when the veteran complained of 
left knee pain at a medical clinic in Okinawa.  He reported 
that he had this left knee pain for the past two years 
following his aircraft fall.  The examiner diagnosed the 
veteran with chronic left knee pain, and X-ray evidence 
revealed minimal degenerative joint disease.  However, the 
examiner did not render an opinion that the veteran's left 
knee condition was related to an injury or disease process 
from his active duty service.  Thus, this evidence does not 
provide the necessary evidence of a causal nexus, from a 
competent medical authority, between the veteran's current 
knee condition and an inservice left knee injury.  See 
Caluza, supra.

The Board also acknowledges the veteran's RO hearing 
testimony in which he stated that the doctor who began 
treating his knee condition in May 1995 told him that the 
inservice fall caused early onset arthritis and that there 
was not much that could be done for this condition.  The 
record before the Board does not contain such evidence 
directly from this treating physician.  The veteran's 
statements regarding what physicians told him, i.e. "hearsay 
medical evidence," cannot constitute the medical evidence of 
inservice injury or disease that is necessary for a well 
grounded claim.  The Court has held that "[t]he connection 
between what a physician said and the layman's account of 
what [the physician] said, filtered as it was through the 
layman's sensibilities, is simply too attenuated an 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Warren v. Brown, 6 Vet. App. 4 (1993) (appellant's statement 
regarding what the doctor told him did not constitute 
competent medical evidence to establish well grounded claim).  
Thus, the veteran's repetition of medical findings allegedly 
made by a physician is not sufficient to satisfy the 
evidentiary requirements for a well grounded claim, 
particularly since neither service medical records nor 
private medical records provide any confirmation of the 
veteran's contentions.  The veteran describes the alleged 
arthritis condition and its relationship to a specific 
injury, something about which the veteran is not competent to 
testify for purposes of a well grounded claim.

The Board does not find any competent medical evidence on 
record that provides a causal nexus between the veteran's 
reported left knee injury in service and his current left 
knee condition.  As previously discussed, the veteran's 
August 1998 VA examination resulted in a diagnosis of left 
knee arthralgia, but the examiner did not specifically 
associate this condition with an inservice injury.
The veteran essentially relies on his own opinion that his 
current left knee disability was caused by his September 1993 
fall in service.  The veteran stated during his RO hearing 
that he has had continued pain and soreness with lateral 
movement of his left knee since the time of his fall while 
leaving an aircraft.  However, the record does not show that 
the veteran is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, his statements do not constitute 
competent medical evidence of causation.  Such a claim must 
be based on a diagnosis by a qualified physician and 
supported by a physical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  Evidence of causation 
requires competent medical knowledge, which is not present in 
this case.  See Espiritu, supra, at 494. 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current left 
knee condition and any inservice injury or disease, his claim 
for service connection for a left knee disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision, 
statement and supplemental statement of the case advises the 
veteran that there is no competent medical evidence that his 
current left knee condition either occurred in or was caused 
by active service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make any of his claims well grounded.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

